Title: To Benjamin Franklin from Johann Rodolph Valltravers, 23 December 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin



Sir!
Rockhall, near Bienne, in Switzerland; francó Pontarlier; Decr. 23d. 1778./.
I lose no Time, in transmitting the inclosed Memorial & Proposals to Yr. Excy. They come from a worthy Friend of mine; ill rewarded in England for his long & many Services, not only as a brave officer, but also as an acting Justice, and Deputy Lieutt. of his County. His increasing amiable Family has induced him to seek a cheaper Country. He now lives at Heidelberg, much respected, with the Rank of the Elector’s Chamberlain. Should his overtures meet with Yr. Excy’s. Approbation and Support, the American Cause would experience a steady, faithfull, brave and active Defensor in Mr. J——n.—
I wish, my Recommendation could have some Weight with Yr. Excy. & with the Congress. But, I fear the Reverse, from the Silence still observed, upon my several preceding Letters to Yr. much respected Self, dated Apl. 14; May 7; July 26; Augt. 25th; & Octr. 14th.— I attribute it to the Industry of my Ennemies, to hurt me in my Caracter by their Calumnies. If I knew their Accusation I could defend myself. But, they stab me in the dark. I still hope from yr. Justice & Humanity, You will not condemn an absent old Acquaintance, unheared. Yr. Excy’s. Esteem is not a Matter of Indifference to me, who venerate you beyond Expression. Conscious of no action, by which I may have forfeited so valuable a Blessing; & having spent my whole Life & Fortune in Deeds of Beneficence: I humbly beseech yr. Excy’s. kind Inquiry after the Truth, of any Charge brought against me.—
I see nothing in yr. commercial Treaty with France, which a Brittish Parliamt. could have any Reason to upbraide you with; after having deprived you of their Commerce. It is such, as may fairly take Place, with every maritime Power in Europe, without any offence given to F.
I am most respectfully Sir! Yr. Excy’s. Most obedt. humble Servt.
Rodh. Valltravers


P.S.
After having made the inclosed an ostensible Letter for the Congress, should Yr. Excy. think proper to impart it to my worthy friend, Col. Henry Laurence Esqr. its President, or to whoever you esteem it should: Give me now Leave to explain myself more openly to your dear Self, as to my old & much respected Patron.
I humbly concieve, that a friendly Union of yr. XIII. confederate States, with our XIII. Cantons, or, at least, with the protestant Part of our helvetic Body, securing each other’s Independency & Liberties against any Invaders, would still strengthen & render them more respectable; So, as to determine Holland, Venise, Genoa, to add each their Links to the great Chain. Alltho’ I am not, an American by Birth, I have long been, & am still an American by Attachment, & may, most likely, soon become one, by Property. Being, besides, without any Issue, I may be considered, as a Cosmopolite, tho’ borne in This Country; and therefore not ineligible, for promoting the Prosperity of both states. My Connections in all our Cantons, Knowledge of their Laws, Customs, opinions, Interests, Languages, & my central Residence here, give me greater Facilities in my Service, than any American Deputy could hope for. Mr. Grand, the Banker, a Creditor & Well-wisher of Mr. de Tavel of Berne, a Gentleman of ability and Good Family; but now a Fugitif for Debts & a Bankrupt of the worst Denomination; ignorant of the English Language, & of the American Laws & Constitutions, will most probably use all his Influence, to recommend his Debtor & Client to Yr. Excy’s. Protection & Preference, on the occasion. But, his Credit & Reputation being lost in Switzerland, he would rather hinder than promote this desirable & important object. Situated, as I now am, I could do more Service, on a small annual Honorary of 5. or £600. per annum, than any American, with four Times the Money.— Those many Swiss, now settled in america, having often Legacies, Inheritances, or News to receive from their Friends in Switzerland, or News to impart, Properties to transmit, an American Resident in Switzerland, would be proper Channel & Protection to have their Recourse to.— Should at any Time, any of the XIII. confederate States in N. America wish for stout, sober, active, laborious Setlers, to increase their Agriculture, their Industrys, Population & Wealth, or to introduce particular Branches of Trade & Manufacture, who could do it better, than an American Agent, or Residt. in this free Country? Even Troops, when wanted, might be obtained, when engaged in Times of Peace, on a good Capitulation. These & other By-Views, I leave to yr. Prudence to Suggest, or to suppress, as you see fit.—
I have in London, a well chosen Library, in several Languages, chiefly on Subjects of History & Geography, of polite & mecanical arts, of Agriculture & horticultr., of Trade, Commerce, natural Philosophy & history, Mathematicks, well bound, six large Mahagony Book-Cases, locked with Glass-Doors;—Item, a capital Collection of Minerals, ores, Fossils, Petrefactions, optical Instrumnts., Plants, Shells, Insects; in Six more Mahagony Cabinets. Item, a precious Collection of well chosen Pictures, Drawings, Prints, Vases, Sculptures,—All which I am determined to dispose of, for the Summ of 4. to 5000th. HQ. inorder to acquit myself of my Engagements, since I can obtain no other Compensation for my Sacrifices to the German Courts, but Vain Hopes & Delusive Promises.— Should You think this my museum a proper Acquisition for Philadelphia, Boston, New York, Charlstown, I am ready to give you, or yr. Friends the Refusal, and to postpone its Sale accordingly.—
As Switzerland produces a great Plenty of excellent Linnen, of various Sorts & Dimensions, for Tatting, sheeting, shirting, well bleached, durable, & cheap; I could recommend such a manufacturer to yr. Friends, as could amply supply the Deficiency of Irish & Scotch Linnen, on reasonable Terms, for Exportation to N. America. Please to mention it to Mr. Chaumont, yr. Landlord, with my best Respects; And, if he listens to the overture, I shall with great Pleasure, procure Him an able, honest, intelligent & active Correspondent, in Mr. Lutz of Berne, my worthy & truly estimable Friend.—
I much lament the dreadfull Calamity, which has befallen the flourishing City of Charlstown, by Fire; in which many of my Friends are unfortunately involved. Amongst these is my good Col: Laurence, Mr. Gibbes, Mr. Fenwick, & Col: Minning. I only waite for an answer of this last gentleman’s, to My Letter of Septr. last, conveyed to him under yr. Protection, to soothe his Sorrow by some Very consoling News. Hitherto I have not been able to Find out his Direction. I wish, some friend of yours could help me to find him out.—
I have it in Commission, to offer a compleate most elegant Course of Fortification & Artillerie, composed by an eminent General officer, with all the Drawings, necessary to explain the Whole & most minute Mystery of the Art, in about 20. folio Manuscripts, for the Summ of £400. sterl. Alltho’ written in French, it might suite a military academy in America.
R. Vs.

